NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LINDA LYNAUGH,                                  No.    20-15363

                Plaintiff-Appellant,            D.C. No. 2:19-cv-04643-DJH

 v.
                                                MEMORANDUM*
MICHAEL VINCENT; STINSON
LEONARD STREET LLP,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Linda Lynaugh appeals pro se from the district court’s judgment dismissing

her action alleging Fair Debt Collection Practices Act (“FDCPA”) claims. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under

Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim. Kwan v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
SanMedica Int’l, 854 F.3d 1088, 1093 (9th Cir. 2017). We affirm.

      The district court properly dismissed Lynaugh’s action because Lynaugh

failed to allege facts sufficient to show a qualifying debt under the FDCPA. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to avoid dismissal, “a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face” (citation and internal quotation marks omitted)); Turner v.

Cook, 362 F.3d 1219, 1226-27 (9th Cir. 2004) (holding that court judgments are

not transactions under the FDCPA; a transaction under the FDCPA must involve

some kind of business dealing or consensual obligation).

      We reject as unsupported by the record Lynaugh’s contentions that

defendants made fraudulent misrepresentations in the district court.

      AFFIRMED.




                                            2                                     20-15363